Response to amendments
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Suthar et al (Pub. No.: US 2020/0162348 A1) in view of Duggal et al (Pub. No.: US 2019/0052549 A1).
As per claim 1, Suthar discloses a method, comprising: -	obtaining, by a device, network information associated with a network device to be installed at a particular location in a network (Suthar, Fig 1, paragraph 0016, 0020 wherein the new radio 125(3) can be the network device to be installed at a particular location and the obtained radio service descriptor defining communication parameters for radio 125(3) can be the network information obtained as claimed. Par. 0021 states that the radio service descriptor may include physical radio parameters such as longitude, latitude and hence the network information is associated with a network device to be installed at a particular location in a network as claimed); -	selecting, by the device and based on the network information, a virtual distributed unit (vDU), of a plurality of vDUs, to be deployed on the network device (Suthar, Fig 1, paragraph 0022, 0024 wherein based on the radio service descriptor, a vDU that is configured in accordance with the communication parameters. For example, NFVO 175 may determine whether vDU 150 is already configured in accordance with the communication parameters or initiate a new vDU 196 for the radio); -	generating, by the device and based on selecting the vDU, deployment information associated with the vDU, wherein the deployment information includes configuration information configured for the particular location (Suthar, Fig 1, paragraph 0023-0025 wherein NFVO 175 may automatically instantiate vDU 196 in vRAN 110. vDU 196 may be configured in accordance with the communication parameters from the radio service descriptor); and -	sending, by the device, the deployment information to the network device to cause the vDU to be automatically deployed on the network device (Suthar, Fig 1, paragraph 0020, 0023-0025 wherein vDU 196 may be configured in accordance with the communication parameters from the radio service descriptor. The radio service descriptor is automated to enable deployment of vRAN 110 without any manual intervention from the network administrator).
Suthar does not explicitly disclose the network information includes information indicating one or more characteristics of a cluster of network devices that includes the network device; wherein the vDU meets specifications required by the cluster of network devices. However, Duggal discloses the network information includes information indicating one or more characteristics of a cluster of network devices that includes the network device (Cao, Fig 24, paragraph 303, wherein based on the configuration plan and the related VNF package, it is determined that the interaction model will consist of the generation of a host config file (e.g., to map cluster node names to IP addresses), the generation of a cluster config file (e.g., to point the instance to an HSS specified in the original product order object) and to carry out a set of ; wherein the vDU meets specifications required by the cluster of network devices (Duggal, Fig 24, paragraph 303, wherein  based on the configuration plan and the related VNF package, it is determined that the interaction model will consist of the generation of a host config file (e.g., to map cluster node names to IP addresses), the generation of a cluster config file (e.g., to point the instance to an HSS specified in the original product order object) and to carry out a set of SSH commands to upload these files to specific VDUs in the cluster and execute commands so they are synchronized throughout). 
Therefore, one ordinary sill in the art before the effective filing date of the invention, would have been motivated to modify Suthar with Duggal such that network information includes cluster information as claimed because this would have been provided a way to ensure that the deployed VDU will be compatible with other devices in the same cluster and thus improves the performance and efficiency of the system.
 

As per claim 2, claim 1 is incorporated and Suthar discloses wherein the network information includes information indicating at least one of: the particular location in the network at which the network device is to be installed; one or more characteristics of the network device; a market associated with the network device; a project associated with installing and/or maintaining the network device; or a vendor associated with manufacturing, selling, or maintaining the network device (Suthar, Fig 1, paragraph 0021 wherein the radio service descriptor may include physical radio parameters such as longitude, latitude, RRU height, etc. Alternatively, the radio service descriptor may 

As per claim 3, claim 1 is incorporated and Suthar discloses wherein the configuration information that is configured for the particular location includes information indicating at least one of: one or more site-specific parameters associated with the vDU; storage resources associated with the vDU; one or more namespaces associated with the vDU; an element management system (EMS) associated with the vDU; or an address associated with the vDU (Suthar, Fig 1, paragraph 0021, 0037-0039 wherein NFVO 175 obtains, from EMS 198, an indication to instantiate the eNB/gNB Network Service (NS) based on the NSD. The indication may include the hostname(s) and/or FQDN(s) of vCU 194 and/or vDU 196, the site identifier of MEC-VIM 190, etc. NFVO 175 provides a command to instantiate vDU 196 to VNF-M 180. At 272, VNF-M 180 sends a command to instantiate vDU 196 to MEC-VIM 190. At 274, MEC-VIM 190 instantiates vDU 196. At 276, NFVO 175 obtains an indication from VNF-M 180 that vDU 196 has been instantiated. At 278, VNF-M 180 provides a notification to EMS 198 that vDU 196 is up. At 280, vDU 196 registers with vCU 194. At 282, vCU 194 configures vDU 196).

As per claim 4, claim 1 is incorporated and Suthar discloses generating, based on the deployment information associated with the vDU, at least one pre-deployment instruction associated with the vDU; and sending the at least one pre-deployment instruction associated with the vDU to the network device to cause the network device to perform at least one pre-deployment action (Suthar, Fig 1, paragraph 0021, 0026,0030, 0037-0039 wherein NFVO 175 obtains a trigger to instantiate EMS 198, which will be configured in accordance with the communication parameters from the radio service descriptor. At 210, NFVO 175 sends a command to instantiate EMS 198 to VNF-M 180. At 212, VNF-M 180 sends the command to instantiate EMS 198 to DC-VIM 185. At 214, DC-VIM 185 instantiates EMS 198. At 216, NFVO 175 obtains an indication that EMS 198 has been instantiated from VNF-M 180. At 218, NFVO 175 registers a Fully Qualified Domain Name (FQDN) for the IP address of EMS 198 with DNS server 155, wherein the initianing and configuring of the EMS 198 can be the pre-deployment instruction as claimed. Alternatively,  NFVO 175 obtains, from EMS 198, an indication to instantiate the eNB/gNB Network Service (NS) based on the NSD. The indication may include the hostname(s) and/or FQDN(s) of vCU 194 and/or vDU 196, the site identifier of MEC-VIM 190, etc. At 252, NFVO 175 provides, to VNF-M 180, a command to instantiate vCU 194. At 254, VNF-M 180 sends, to MEC-VIM 190, a command to instantiate vCU 194. NFVO 175 provides a command to instantiate vDU 196 to VNF-M 180. At 272, VNF-M 180 sends a command to instantiate vDU 196 to MEC-VIM 190. At 274, MEC-VIM 190 instantiates vDU 196. At 276, NFVO 175 obtains an indication from VNF-M 180 that vDU 196 has been instantiated. At 278, VNF-M 180 provides a notification to EMS 198 that vDU 196 is up. At 280, vDU 196 registers with vCU 194. At 282, vCU 194 configures vDU 196. Wherein one of the above configuration that is performed before the actual registering of the vDU 196 can be the pre-deployment instruction as claimed).

wherein the at least one pre-deployment action includes at least one of configuring one or more: storage resources of the network device; processing resources of the network device; namespaces of the network device; or interfaces of the network device (Suthar, Fig 1, paragraph 0023, 0026, 0030, 0037-0039).

As per claim 9, claim 1 is incorporated and Suthar discloses determining, after sending the deployment information associated with the vDU to the network device, that the vDU has been successfully deployed on the network device; and sending, based on determining that the vDU has been successfully deployed on the network device, a deployment complete notification to an additional device associated with installation of the network device at the particular location in the network (Suthar, Fig 1, paragraph 0038 wherein VNF-M 180 provides a notification to EMS 198 that vDU 196 is up. At 280, vDU 196 registers with vCU 194. At 282, vCU 194 configures vDU 196).

Claims 10-13, 17-18 and 20 are rejected under the same rational as claim 1-5 and 9.


Claims 6-8, 14-16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Suthar et al (Pub. No.: US 2020/0162348 A1) in view of Duggal et al (Pub. No.: US 2019/0052549 A1) and Cao et al (Pub. No.: US 2017/0199752 A1).

As per claim 6, claim 1 is incorporated and Suthar and Duggal do not explicitly disclose obtaining, after sending the deployment information associated with the vDU to the network device, additional configuration information associated with the vDU; generating, based on the additional configuration information associated with the vDU, additional deployment information associated with the vDU; and sending the additional deployment information associated with the vDU to the network device to cause the vDU, deployed on the network device, to be updated. However, Cao discloses obtaining, after sending the deployment information associated with the vDU to the network device, additional configuration information associated with the vDU; generating, based on the additional configuration information associated with the vDU, additional deployment information associated with the vDU; and sending the additional deployment information associated with the vDU to the network device to cause the vDU, deployed on the network device, to be updated (Cao, abstract, paragraph 0068, 0079 wherein  the performance and usage monitoring module 520 may include a program module (e.g., a program module 42 of FIG. 1) that monitors the performance and usage of post-deployment (e.g., currently active) VMs. The performance and usage monitoring module 520 may perform periodic health-checks on VMs, identify VMs that are re-deployed, and the configurations of re-deployed VMs). 
Therefore, one ordinary sill in the art before the effective filing date of the invention, would have been motivated to modify Suthar and Duggal with Cao such that post-deployment actions are performed as claimed because this would have been provided a way to ensure that the system components are optimal and update to improve the performance of the system.

As per claim 7, claim 6 is incorporated and Suthar discloses the additional deployment information associated with the vDU includes information indicating at least one of: one or more virtual network functions associated with the vDU; one or more cells associated with the vDU; one or more radio parameters associated with the vDU; one or more handover control parameters associated with the vDU; at least one cell neighbor associated with the vDU; or a base station setup associated with the vDU (Cao, abstract, paragraph 0068, 0079).  

As per claim 8, claim 1 is incorporated and Suthar and Duggal do not explicitly disclose generating post-deployment health check data; and sending the post-deployment health check data to the network device to cause the vDU to be tested. However, Cao discloses generating post-deployment health check data; and sending the post-deployment health check data to the network device to cause the vDU to be tested (Cao, abstract, paragraph 0068, 0079 wherein  the performance and usage monitoring module 520 may include a program module (e.g., a program module 42 of FIG. 1) that monitors the performance and usage of post-deployment (e.g., currently active) VMs. The performance and usage monitoring module 520 may perform periodic health-checks on VMs, identify VMs that are re-deployed, and the configurations of re-deployed VMs). 
Therefore, one ordinary sill in the art before the effective filing date of the invention, would have been motivated to modify Suthar and Duggal with Cao such that post-deployment actions are performed as claimed because this would have been provided a way to ensure that the system components are optimal and update to improve the performance of the system.

Claims 14-16 and 19 are rejected under the same rational as claims 6-8.

Response to Arguments
Applicant’s arguments filed on 06/22/2021 have been considered but are now moot in light of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454